•Lane, Vice-Ordinary.
This is an appeal from an order of the Sussex county orphans court refusing to strike out exceptions filed to an account :ng of *312an administrator upon the ground that the exceptions were based upon the neglect of the administrator to account for rents collected by him subsequent to the death of the intestate.
The orphans court while admitting, as it was bound to do, that ordinarily the administrator has no concern with real estate, 3ret held that, because in fact the administrator had in previous accounts accounted for rents, and that there was a tacit agreement between .the heirs that he should account for rents as assets of the estate, the administrator was estopped from denying the jurisdiction of the orphans court to compel him to account. No answer was filed to the petition of appeal, and this court has •not been favored with the views of counsel for the exceptants. The question is one of jurisdiction. The orphans court cannot assume jurisdiction unless conferred b3r statute. If the court transcend its jurisdiction its acts pass for nothing. In re Alexander, 79 N. J. Eq. 226. If the administrator should account in the orphans court and should thereafter be required to account elsewhere by someone dissatisfied with the order of the orphans court, certainly if by someone who had not appeared in the orphans court, he would, if the orphans court had no jurisdiction, be obliged to account again. There may be cases where those interested in the rents are persons over whom the orphans court has no claim of jurisdiction.. Acquiescence will not confer jurisdiction. Certainty, the mistaken prior accounting for rents does not preclude the administrator from now insisting upon his right to account in some tribunal, the decree of which will adequately protect him. The orphans court not having jurisdiction to compel the administrator to account for the rents, the motion to strike out the exceptions should have been granted. The order of the orphans court will be therefore reversed